Citation Nr: 1343506	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as due to exposure to chemicals and fuel.

4.  Entitlement to service connection for prostate cancer, to include as due to exposure to chemicals and fuel.

5.  Entitlement service connection for erectile dysfunction, to include as due to radical prostatectomy.

6.  Entitlement to special monthly compensation due to the loss of use of a creative organ.

7.  Entitlement to service connection for dental trauma.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder not otherwise specified.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.R.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in October 2012.  A transcript of his hearing is associated with the record.

The Board observes that there are electronic files for the Veteran.  These files have been reviewed in the adjudication of the Veteran's appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that subsequent to the agency of original jurisdiction's (AOJ) supplemental statement of the case issued in August 2013, the Veteran submitted an additional statement.  In an October 2013 informal hearing presentation, the Veteran's representative declined to waive AOJ review of this statement, noting that it wished the correspondence to be reviewed by the AOJ for the purpose of determining credibility "and any further processing which may be necessarily instigated thereafter."  Because the Veteran's appointed representative has declined to waive AOJ review of the Veteran's statement, the appeal must be returned for such review and issuance of a supplemental statement of the case.  

The representative further argued that, with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, there was evidence suggesting worsening of a preexisting disorder.  The representative argued that the record had not been adequately addressed, and that the evidence must be considered in accordance with § 3.310.  In this regard, the Board notes that the Veteran was diagnosed with schizoid personality in service, and that personality disorders are not diseases or injuries for compensation purposes.  Except as provided in § 3.310(a), disability resulting from a personality disorder may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2013).  Review of the record indicates that this question has not been addressed.




In light of the above discussion, the Board has determined that additional action is necessary.  Accordingly, the case is REMANDED for the following:

1.  Return the claims file to the psychologist who examined the Veteran in April 2013 for an addendum to his examination report.  

The physician should be requested to review the medical evidence as well as the Veteran's testimony and written statements by the Veteran and his wife and sisters regarding psychiatric symptoms experienced by the Veteran prior to service, during service, and in the years following service.  

Following review of the claims file, to include the lay statements of record, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder is related to service.  In making this determination, the examiner is requested to discuss the in-service diagnosis of a personality disorder and address whether there is any evidence of a psychiatric disorder superimposed on the personality disorder.

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Upon completion of the action above, review the examiner's report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of the expanded record, to include the September 2013 statement by the Veteran that the representative specifically requested AOJ review of.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


